DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election with traverse of Set I - Species C (FIG. 5 and 11 A), encompassing claims 1-20 Set II - Species B (FIG. 8), encompassing claim 5 Set III - Species C (FIG. 14B), encompassing claims 8-9; 17 Set IV - Species B (FIG. 19), encompassing claims 1-20 in the reply filed on 7/9/2021 is acknowledged.  The traversal is on the ground(s) that some of the species identified as separate do not match what is described in the specification.  This is found persuasive and the restriction is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 365(c) & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/423928, PCT/US2013/060988 & 61/703514 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Accordingly, the claims are given the priority date of 9/20/2021.

Specification
The disclosure is objected to because of the following informalities: amend Par. [0001] with updated patent information.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keller (2011/0071524). 
The requirement is still deemed proper and is therefore made FINAL.
Concerning claim 16, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element, the cutting element comprising an electrically conductive surface layer on a surface of the supporting element, wherein the surface layer is configured to conduct an electrical current that causes a temperature increase in the surface layer for cutting the tissue (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4 and is connected to electrical lead ends 53, 76 to heat to cut tissue; [0043], [0046-0047], [0051], [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 10-12, 14 & 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524) in view of Ben-Nun et al. (2011/0213359). 
Concerning claim 1, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]).
Keller fails to disclose the cutting element comprising: an electrically conductive outer layer on an outer diameter of the supporting element, the electrically conductive outer layer having a first thickness, an electrically conductive inner layer on an inner diameter of the supporting element, the electrically conductive inner layer having the first thickness, and a bottom layer on a bottom edge of the supporting element, the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness, the bottom layer configured to conduct an electrical current between the electrically conductive outer layer and the electrically conductive inner layer.  However, Ben-Nun et al. disclose a surgical device (10) for cutting tissue comprising a reversibly collapsible cutting element (30i) attached to a supporting element (48). Ben-Nun et al. further disclose the cutting element (30i) comprising an electrically conductive outer layer (31a, b) on an outer diameter, the electrically conductive outer layer having a first thickness, an electrically conductive inner layer (33a,b), the electrically conductive inner layer having the first thickness, and a bottom layer on a bottom edge (32a,b), the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness (bottom edge 32a,b have a reduced width with respect to inner and outer layers 31a,b & 33a,b), the bottom layer configured to conduct an electrical current between the electrically conductive outer layer and the electrically conductive inner 
Concerning claim 2, Keller discloses the cutting element (14) to be circular in shape (Fig.1). 
Comprising claim 3, Keller discloses a suction cup (67) attached to the supporting element (70) ([0072]; Fig. 15-16).
Concerning claim 4, Keller in view of Ben-Nun et al. fail to disclose the bottom layer having a thickness of 10-200 angstroms. It would have been an obvious matter of design choice to size the bottom layer with a thickness of 10-200 angstroms, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
claim 5, Keller discloses the device (Fig. 15) capable of conducting electrical current as (1) a single electrical current pulse, or (2) a series of electrical current pulses ([0047]). 
Concerning claim 6, Ben-Nun et al. further disclose the outer layer (31a,b) coupled to a first lead (20) to conduct electrical current to the outer layer (31a,b) and to the bottom layer (32a,b), and wherein the inner layer (33a,b) is coupled to a second lead (18), the inner layer (33a,b) configured to conduct the electrical current from the bottom layer (32a,b) to the second lead (18) ([0106-0107]). 
Concerning claim 10, Keller in view of Ben-Nun et al. fail to disclose the supporting element has a thickness of 25-50 microns at a portion of the supporting element between the outer layer and the inner layer. It would have been an obvious matter of design choice to size the supporting element to have a thickness of 25-50 microns at a portion of the supporting element between the outer layer and the inner layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 11, Keller discloses the supporting element (70) composed of an elastic material ([0054]). 
Concerning claim 12, Keller discloses at least a portion of the supporting element (70) is coated with an adhesion material (glue) ([0078]). 
Concerning claim 14, Keller discloses the device to comprise a capsulotomy device (10) (Abstract). 
Claim 18 is rejected upon the same rationale as applied to claim 1. 
Claim 19 is rejected upon the same rationale as applied to claim 1. 
Claim 20 is rejected upon the same rationale as applied to claim 3. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,363,167 in view of Ben-Nun et al. (2011/0213359).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical device comprising a reversibly collapsible supporting element and a reversibly collapsible cutting element comprising: an electrically conductive outer layer, an electrically conductive inner layer, and a bottom layer. U.S. Patent No. 10,363,167 fails to specifically disclose the electrically conductive inner layer having the first thickness and the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness.  However, Ben-Nun et al. disclose a surgical device (10) for cutting tissue comprising a reversibly collapsible cutting element (30i) attached to a supporting element (48). Ben-Nun et al. further disclose the cutting element (30i) comprising an electrically conductive outer layer (31a, b) on an outer diameter, the 


Allowable Subject Matter
Claims 7-9, 13, 15 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, discloses a surgical device for cutting tissue comprising a reversibly collapsible cutting element attached to a reversibly collapsible supporting element comprising the claimed layers/coatings of materials. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Middleman et al. (5,486,183) teach an elastic blade with a cutting surface surrounding the blade edges (Fig. 6-12 & 6-14). Bourkhny et al. (2010/0179544) teach a collapsible cutting element with inner and outer layers on an insulating support (Fig. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794